 Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40144 Page 1 of 7



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                              UNITED STATES DISTRICT COURT
12                          SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14                 Plaintiff,                ESET, LLC AND ESET, SPOL. S.R.O.’S
                                             OPPOSITION TO FINJAN, INC.’S
15            v.                             MOTION TO AMEND CAPTION
16 ESET, LLC, et al.,                        Date:    January 6, 2021
                                             Place:   Courtroom 15A
17           Defendants.                     Judge:   Hon. Cathy Ann Bencivengo
18
19                                           PER CHAMBERS RULES, NO ORAL
     AND RELATED COUNTERCLAIMS.              ARGUMENT UNLESS ORDERED BY
20                                           THE COURT

21
22
23
24
25
26
27
28

                                                                             17cv0183
     45599248.3
  Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40145 Page 2 of 7



 1 I.         INTRODUCTION
 2            ESET opposes Finjan’s motion to amend the caption of this action following its
 3 recent acquisition by Fortress Investments Group LLC (“Fortress”). Finjan refuses to
 4 produce non-privileged documents relating to that acquisition, which are expected to
 5 show Finjan’s valuation of the patents-in-suit, and the value attributed to this litigation in
 6 its representations to the acquirer.        Finjan’s obstructionary tactics should not be
 7 rewarded; leave to amend the caption should not be granted unless and until Finjan
 8 complies with its discovery obligations.
 9 II.        FACTUAL BACKGROUND
10            On July 24, 2020, Finjan Holdings, Inc. announced that it was acquired by Fortress
11 Fortress for $43.9 million. See Declaration of Regis C. Worley, Jr. in Support of ESET’s
12 Opposition to Finjan, Inc.’s Motion to Amend Caption (“Worley Decl.”), Ex. A. That
13 acquisition included Finjan Holdings’ wholly-owned subsidiary, Finjan, Inc. – the
14 plaintiff here. In a 10-Q filing for the period ending March 31, 2020, Finjan Holdings
15 reported total current assets (not including intangible assets) of $36 million. See Worley
16 Decl., Ex. B. Finjan Holdings stated in that 10-Q that its revenue “results from grants of
17 licenses to its patented cybersecurity technology and settlements reached from legal
18 enforcement of the Company’s patent rights.” Moreover, the 10-Q identified 12 patent
19 infringement actions in which Finjan, Inc. was plaintiff, including the instant action.
20 Apart from its litigation costs in the March to July time-period, Fortress appears to have
21 paid just $8 million more than Finjan’s total current assets.
22            In this litigation, Finjan’s damages expert opines in his expert report on the
23 “reasonable royalty” owed by ESET for alleged infringement. See Supplemental Expert
24 Report of Kevin Arst, dated November 20, 2019, D.I. 726-4, at pp. 4-5. Fortress’s
25 acquisition price not only significantly discounts the value of the ESET litigation, but
26 appears to discount all of Finjan’s other reported litigations, and the value of its
27 intellectual property assets, to zero!1
28   1
       For example, in another recently resolved Finjan case, it has been reported that Finjan
     sought $142 million in damages, whereas the defendant, had infringement been
                                              1                                    17cv0183
     45599248.3
 Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40146 Page 3 of 7



 1            The actual valuation that Finjan Holdings assigned to the ESET litigation, the
 2 valuations for all of Finjan’s other pending litigations, and the valuation of Finjan’s
 3 intellectual property rights and other assets, as determined by an arm’s length transaction,
 4 all likely are revealed in Finjan Holdings’ representations to Fortress to induce the latter
 5 to acquire Finjan Holdings. Such valuations were not publicly disclosed, but are highly
 6 relevant to Finjan’s representations to this Court regarding its highly-inflated reasonable
 7 royalty demand.
 8 III.       LEGAL STANDARD
 9            Absent the existence of certain conditions, a party may amend its pleading only
10 with the opposing party’s written consent or the court’s leave. Fed. R. Civ. P. 15(a)(2).
11 A district court acts within its discretion to deny leave to amend “if allowing amendment
12 would unduly prejudice the opposing party, cause undue delay, or be futile, or if the
13 moving party has acted in bad faith.” In re Sony Gaming Networks & Customer Data
14 Sec. Breach Litig., 903 F. Supp. 2d 942, 954 (S.D. Cal. 2012) (emphasis added) (citing
15 Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008)).
16            “‘If litigants are to have any faith in the discovery process, they must know that
17 parties cannot fail to produce highly relevant documents within their possession with
18 impunity.’” HM Elecs., Inc. v. R.F. Techs., Inc., No. 12cv2884-BAS-MDD, 2015 U.S.
19 Dist. LEXIS 104100, at *33 (S.D. Cal. Aug. 7, 2015); OEM-Tech v. Video Gaming
20 Techs., Inc., No. C 10-04368 RS, 2013 U.S. Dist. LEXIS 201318, at *17-18 (N.D. Cal.
21 Jan. 8, 2013) (same).
22 IV.        ARGUMENT
23            This Court may deny Finjan’s request if it finds Finjan is acting in bad faith. See
24 In re Sony, 903 F. Supp. 2d at 954.            Finjan’s refusal to produce highly-relevant,
25 responsive, non-privileged valuation documents establishes as much.            As the Ninth
26
27 established (it was not) would have owed less than $1.8 million. See Worley Decl., Ex. C
   (D. Simpson, Finjan Fights $8.7M Fee Bid For ‘BS’ Juniper Patent War, LAW360 (Dec.
28 15, 2020), available at https://www.law360.com/articles/1338065/finjan-fights-8-7m-fee-
   bid-for-bs-juniper-patent-war).
                                            2                                   17cv0183
     45599248.3
  Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40147 Page 4 of 7



 1 Circuit recognized: “‘Litigation is not a game. It is the time-honored method of seeking
 2 the truth, finding the truth, and doing justice. When a corporation and its counsel refuse
 3 to produce directly relevant information an opposing party is entitled to receive, they
 4 have abandoned these basic principles in favor of their own interests.[] The little voice in
 5 every attorney’s conscience that murmurs turn over all material information was
 6 ignored.’” Haeger v. Goodyear Tire & Rubber Co., 793 F.3d 1122, 1126 n.1 (9th Cir.
 7 2015).
 8            ESET’s request for documents identifying the value that plaintiff has assigned to
 9 its intellectual property rights and alleged damages in this case is highly relevant to the
10 issue of a reasonable royalty. Integra Lifesciences I, Ltd. v. Merck KGaA, 331 F.3d 860,
11 871 (Fed. Cir. 2003) (purchase price should have been considered as a factor that would
12 have considerably reduced the value of a hypothetical license), rev’d on other grounds,
13 Merck KgaA v. Integra Lifesciences I, Ltd., 545 U.S. 193, 125 S. Ct. 2372, 162 L. Ed. 2d
14 160 (2005); Uniloc USA, Inc. v. Apple Inc., No. 19-cv-01692-EJD (VKD), 2020 U.S.
15 Dist. LEXIS 137077, at *6 (N.D. Cal. July 30, 2020) (“The price paid to acquire all rights
16 to a patent may be considered in assessing a reasonable royalty for a hypothetical license
17 to the patent.”).
18            In a parallel discovery dispute raised before Magistrate Judge Skomal, Finjan has
19 raised specious objections that the arms-length valuation documents sought by ESET are
20 privileged. They are not. See Nidec Corp. v. Victor Co., 249 F.R.D. 575, 578 (N.D. Cal.
21 2007) (attorney-client privilege and work product protection are lost when the
22 information is communicated to a third party); Ayers v. Yiu Lee, No. 14-cv-542-BGS
23 (NLS), 2018 U.S. Dist. LEXIS 211333, at *10-11 (S.D. Cal. Dec. 14, 2018).
24            While an exception to the general waiver rule exists for participants in a common
25 litigation defense or individuals with a community of interest, that applies only if specific
26 criteria are met.2 Nidec, 249 F.R.D. at 578. As a threshold requirement of the common
27
   2
     Because the common interest exception “is an anti-waiver exception, it comes into play
28 only if the communication at issue is privileged in the first instance.” Nidec, 249 F.R.D.
   at 578.
                                             3                                     17cv0183
     45599248.3
  Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40148 Page 5 of 7



 1 interest exception, “the parties must have ‘a common legal, as opposed to commercial,
 2 interest.’” Id. at 579; see also Hewlett-Packard Co. v. Bausch & Lomb, Inc., 115 F.R.D.
 3 308, 310 (N.D. Cal. 1987) (common legal interest existed due to anticipated joint
 4 litigation). Here, no common legal interest existed, nor exists today. See Finjan. Inc.’s
 5 Notice of Motion and Motion to Amend Caption, D.I. 835, at 2 (“Finjan’s parent
 6 company, Finjan Holdings LLC, is not a party in this case, and documents regarding its
 7 acquisition by yet another non-party are unrelated to whether Finjan, Inc. is now Finjan
 8 LLC, and thus whether the caption needs to be modified.”). Additionally, “[t]he joint
 9 defense exception requires some evidence of an agreement to share information for the
10 specific purpose of coordinating a common legal defense.”           Ayers, 2018 U.S. Dist.
11 LEXIS 211333, at *12-13. Finjan has not even alleged any such coordination. Fortress
12 now may be controlling Finjan’s litigation activities, but is not a party to this action.
13 Moreover, Finjan’s counsel refuses even to accept a deposition subpoena on Fortress’s
14 behalf. See Worley Decl., ¶2.
15            On the contrary, the communications between Finjan Holdings and Fortress relate
16 to an arms-length commercial transaction, in which the parties had opposing interests,
17 and were not undertaken in furtherance of a joint litigation defense. Finjan has no
18 colorable basis for claiming privilege over such valuation documents. See Nidec, 249
19 F.R.D. at 579-580 (common interest doctrine did not apply, noting “Defendants provided
20 the litigation abstract in order to facilitate the [third party’s] fund’s and other potential
21 bidders’ commercial decision whether to buy the majority share in JVC. Thus, it was
22 designed to further not a joint defense in this litigation, but to further a commercial
23 transaction in which the parties, if anything, have opposing interests.”) (emphasis
24 added); Pac. Pictures Corp. v. United States Dist. Court, 679 F.3d 1121, 1129 (9th Cir.
25 2012) (“a shared desire to see the same outcome in a legal matter is insufficient to bring a
26 communication between two parties within [the common interest] exception”);
27 Genentech, Inc. v. Trs. of the Univ. of Pa., No. C 10-2037 PSG, 2011 U.S. Dist. LEXIS
28 123302, *10 (N.D. Cal. Oct. 24, 2011) (no common interest when the communications

                                               4                                     17cv0183
     45599248.3
 Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40149 Page 6 of 7



 1 relate “to business prospects and strategy” and do not reflect an intent “to assist with the
 2 rendering of legal advice”).
 3            Finjan’s refusal to provide discovery is not made in good faith and Finjan knows
 4 that to be the case: its prior counsel unsuccessfully refused to provide similar discovery
 5 in Finjan’s SonicWall litigation. There, Finjan previously had shared documents with
 6 Cisco, a third party, and then attempted to shield those documents from discovery by
 7 asserting the common interest doctrine. See Finjan, Inc. v. SonicWall, Inc., No. 17-cv-
 8 04467-BLF (VKD), 2020 U.S. Dist. LEXIS 128725 (N.D. Cal. July 7, 2020). The
 9 Northern District rejected Finjan’s arguments, finding that Finjan “waived any attorney-
10 client privilege it may have had with respect to the disputed materials by voluntarily
11 disclosing them to Cisco.” In ordering that the requested documents be produced, the
12 Court noted that “Cisco’s investment in Finjan and its status as a board observer, with or
13 without an obligation of confidentiality, did not create a common legal interest between
14 Cisco and Finjan.” Id. at *11-13. Finjan holds a losing hand and knows it.
15 V.         CONCLUSION
16            The valuation documents exchanged between Finjan Holdings and Fortress as part
17 of a commercial transaction are highly relevant to the issue of damages, specifically a
18 reasonable royalty. Finjan’s efforts to shield those documents from discovery lacks any
19 reasonable basis. ESET respectfully requests that this Court deny Finjan’s request for
20 leave to amend until it complies with its discovery obligations.
21
22
23
24
25
26
27
28

                                                5                                   17cv0183
     45599248.3
 Case 3:17-cv-00183-CAB-BGS Document 840 Filed 12/23/20 PageID.40150 Page 7 of 7



1 Dated: December 23, 2020            Respectfully submitted,
2                                     EVERSHEDS SUTHERLAND (US) LLP
3
4                                     /s/ Nicola A. Pisano
5                                     NICOLA A. PISANO, CA Bar No. 151282
                                          NicolaPisano@eversheds-sutherland.com
6                                     JOSE L. PATIÑO, CA Bar No. 149568
                                          JosePatino@eversheds-sutherland.com
7                                     JUSTIN E. GRAY, CA Bar No. 282452
                                          JustinGray@eversheds-sutherland.com
8                                     SCOTT A. PENNER, CA Bar No. 253716
9                                         ScottPenner@eversheds-sutherland.com
                                      12255 EL CAMINO REAL, SUITE 100
10                                    SAN DIEGO, CALIFORNIA 92130
                                      TELEPHONE:         858.252.6502
11                                    FACSIMILE:         858.252.6503
12                                    Attorneys for Defendants and Counter-Plaintiffs
                                      ESET, LLC and ESET, SPOL. S.R.O.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        6                                   17cv0183
     45599248.3
